WINTER, Circuit Judge,
dissenting:
I agree with the district court that Ve-nore’s claim is foreclosed by Robins Dry Dock & Repair Co. v. Flint, 275 U.S. 303, 48 S.Ct. 134, 72 L.Ed.2d 290 (1927), and our per curiam decision in Rederi A/B Soya v. Evergreen Marine Corp., 1973 A.M.C. 538 (4 Cir. 1972), adopting the opinion of the district court, 1972 A.M.C. 1555 (E.D.Va.1971). I would affirm.
Of course, in Robins Dry Dock the libel was not brought to recover loss of use measured by the hire paid by the charterer because, in that case, the charter party suspended the charterer’s liability for hire while the vessel was out of service. By contrast, in the instant case the loss of use is sought to be measured by the hire which Venore was required to pay to the owner while the vessel was disabled. But I disagree with the majority that Robins Dry Dock can be read to turn solely on the claimed measure of damages, and its controlling effect on the instant case thus so neatly avoided. Recovery in Robins Dry Dock was denied, not on the ground that the damages were too remote, but on the ground that a time charterer has no standing or property interest to recover from an unintentional wrongdoer:
The injury to the propeller was no wrong to the [time charterers] but only to those to whom [the vessel] belonged. . [The time charterers’] loss arose only through their contract with the owners— *712and while intentionally to bring about a breach of contract may give rise to a cause of action ... no authority need be cited to show that, as a general rule, at least, a tort to the person or property of one man does not make the tort-feasor liable to another merely because the injured person was under a contract with that other unknown to the doer of the wrong. . . . The law does not spread its protection so far.
275 U.S. at 308-09, 48 S.Ct. at 135. Robins Dry Dock thus establishes a rule of liability, not of damages, as the majority would read it.
The majority also justifies the result it reaches on the pragmatic ground that the tortfeasor, the offending vessel, should pay for loss of use of the damaged vessel once, but no more, and that where the owner suffers no loss of use because the time charterer, by the terms of the time charter, has not been excused from paying hire, the time charterer should be permitted to recover its direct loss, i. e. the hire it must pay, but not its loss of profits. This very argument was rejected in Robins Dry Dock:
It seems to have been thought that perhaps the whole [loss] might have been recovered by the owners, that in that event the owners would have been trustees for the [charterers] to the extent of the [charterers’] share, and that no injustice would be done to allow the [charterers] to recover their share by direct suit. But justice does not permit that the [tort-feasor] be charged with the full value of the loss of use unless there is some one who has a claim to it as against the [tortfeasor]. The [charterers] have no claim either in contract or in tort, and they cannot get a standing by the suggestion that if some one else had recovered it he would have been bound to pay over a part by reason of his personal relations with the [charterers]. (Emphasis added.) 275 U.S. at 309, 48 S.Ct. at 135.
As I read the district court’s opinion in Rederi, which a panel of this court, having two of the same judges who comprise the present panel, adopted, the Robins Dry Dock rule was applied to defeat recovery by a time charterer of its damages “for loss of profits or loss of hire of the vessel.” (Emphasis added.) See 1972 A.M.C. at 1567.* More significantly, in adopting that opinion we stated, “[u]ntil the Supreme Court chooses to reconsider [Robins Dry Dock] that decision is binding on us.” I think that it is binding in the instant case also.
I, therefore, respectfully dissent.

 It is true that the charter party in this case suspended the hire, inter alia, in case of damage to the hull or other accident.